                Case 20-10154-LSS        Doc 54   Filed 02/26/20     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                     )
 In re:                                              )   Chapter 7
                                                     )
 LA SENZA INTERNATIONAL, LLC                         )   Case No. 20-10154 (LSS)
                                                     )
                       Alleged Debtor.               )
                                                     )
                                                     )
 In re:                                              )
                                                     )   Chapter 7
 LA SENZA INTERNATIONAL CANADA, LLC,                 )
                                                     )   Case No. 20-10155 (LSS)
                       Alleged Debtor.               )
                                                     )

                                  NOTICE OF HEARING



          PLEASE TAKE NOTICE that trial is scheduled to commence in the above-captioned

cases at 10:00 a.m. EST on Tuesday, April 28, 2020 and shall continue on Wednesday, April

29, 2020 at 10:00 a.m. EST before the Honorable Laurie Selber Silverstein, United States

Bankruptcy Judge, in the United States Bankruptcy Court for the District of Delaware, 824 Market

Street, Sixth Floor, Courtroom No. 2, Wilmington, Delaware 19801.


 Dated: February 26, 2020                   /s/ Richard M. Beck
 Wilmington, Delaware                       Domenic E. Pacitti (DE Bar No. 3989)
                                            Richard M. Beck (DE Bar No. 3370)
                                            KLEHR HARRISON HARVEY
                                            BRANZBURG LLP
                                            919 N. Market Street, Suite 1000
                                            Wilmington, Delaware 19801
                                            Telephone:     (302) 426-1189
                                            Facsimile:     (302) 426-9193
                                            Email: dpacitti@klehr.com
                                                      rbeck@klehr.com
Case 20-10154-LSS   Doc 54   Filed 02/26/20   Page 2 of 2




                              - and –

                       James A. Stempel (admitted pro hac vice)
                       Robert B. Ellis, P.C. (admitted pro hac vice)
                       Joseph M. Graham (admitted pro hac vice)
                       KIRKLAND & ELLIS LLP
                       KIRKLAND & ELLIS INTERNATIONAL LLP
                       300 North LaSalle
                       Chicago, Illinois 60654
                       Telephone:     (312) 862-2000
                       Facsimile:     (312) 862-2200

                       Counsel to Petitioning Creditor
                       MGF Sourcing US, LLC
